DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 28 August 2022.

Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 28 August 2022 is acknowledged.  The traversal is on the ground(s) that there is no search and examination burden; that a restriction requirement and election of species are optional; and that Applicant should not be required to incur the additional costs associated with filing multiple applications in order to obtain protection for the claimed subject matter.  This is not found persuasive because there is a burden of examination (see M.P.E.P. § 808.02).  Invention I is classified in H01L 27/11551 and invention II is classified in H01L 27/10873.  Further, inventions I and II require different fields of search, for example, invention II requires a search in H01L 27/10873 and for removing a portion of the sacrificial material in the periphery region to form a horizontal opening, but is not required by invention 1 (see page 3 of the 29 June 2022 restriction requirement).  
Since invention I can be made by another and materially different process (see page 2 of the restriction requirement), the inventions are independent or distinct.  The restriction requirement is therefore proper because the inventions are independent or distinct and there would be a search and examination burden if not restricted.  
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II, drawn to a method, there being no allowable generic or linking claim.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  As evidenced by U.S. Pub 2020/0411523, which shows the same circuit diagram in Figure 1 is the same as the circuit diagram of Applicant’s Figure 1.  See MPEP § 608.02(g).
See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Applicant is remined that the purpose of the written description requirement in 35 U.S.C. §112(a) is to determine if “the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). See also MPEP § 2163.02.  In addition, the written description requirement of 35 U.S.C.§112(a) applies to all claims including original claims that are part of the disclosure as filed.  Ariad, 598 F.3d at 1349.  As stated by the Federal Circuit, “[a]lthough many original claims will satisfy the written description requirement, certain claims may not.”  Ariad, 598 F.3d at 1349; "[e]ven if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343–46 (Fed. Cir. 2005). See also MPEP §2163.03.

Regarding claim 14, claim 14 recites “horizontally oriented access devices having a first source/drain region and a second source drain region separated by a channel region,” “horizontally oriented storage nodes, in an array region, electrically coupled to the second source/drain regions of the horizontally oriented access devices” and “digit lines electrically coupled to the first source/drain regions.”  The first recitation states that the plurality of access devices have a single first source/drain region and a single source drain region, the second recitation states a plurality of second source/drain regions, and the third recitation states a plurality of first source/drain regions.  The specification does not describe the above recitations of claim 14, i.e, does not describe the plurality of access devices have a (single) first source/drain region and a (single) second source/drain region and a (single) access device has a plurality of second source drain regions.  Applicant’s Fig. 2 shows a plurality of access devices 230, each having a first source/drain region 221 and a second source/drain region 223, and Fig. 3 shows a single access device 330 having a first source/drain region 321 and a second source/drain region 323.
Accordingly, claim 14 and all claims depending therefrom were not in possession of Applicant at the time of filing.
The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71). 
The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus, there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, claim 14 recites “horizontally oriented access devices having a first source/drain region and a second source drain region separated by a channel region,” “horizontally oriented storage nodes, in an array region, electrically coupled to the second source/drain regions of the horizontally oriented access devices” and “digit lines electrically coupled to the first source/drain regions.”  The first recitation states that the plurality of access devices have a single first source/drain region and a single second source/drain region, the second recitation states a plurality of second source/drain regions, and the third recitation states a plurality of first source/drain regions.  It is confusing and unclear whether the plurality of access devices have a single first source/drain region and a single second source/drain region or have a plurality of first source/drain regions and a plurality of second source/drain regions.
Claim 14 also recites “horizontally oriented access devices having a first source/drain region and a second source drain region separated by a channel region” and “horizontally oriented storage nodes, in an array region, electrically coupled to the second source/drain regions of the horizontally oriented access devices.”  There is insufficient antecedent basis for “the second source/drain regions.”
For compact prosecution, the recitation “horizontally oriented access devices having a first source/drain region and a second source drain region separated by a channel region” of claim 14 will be interpreted as “horizontally oriented access devices, each having a first source/drain region and a second source/drain region separated by a channel region.” 
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
Regarding claim 17, claim 17 recites “a bottom electrode contact material formed in the periphery region, wherein the bottom electrode material is electrically coupled to each of the respective bottom electrode materials.”  It is unclear and indefinite as to which of the plurality of bottom electrode material of the above recited “bottom electrode material” the claim is referring to or if above recited “the bottom electrode material” is referred to the bottom electrode contact material.  
For compact prosecution, “the bottom electrode material” will be interpreted as “the bottom electrode contact material.”
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (U.S. Pub. 2018/0323200).
Claim 17:  Tang et al. discloses a memory device in Figs. 1 and 8, comprising:
an array of vertically stacked memory cells (19; paragraph 63); and
a periphery region (staircase area/region; paragraph 70) comprising:
a plurality of capacitors (34; paragraph 63) formed in the periphery region (staircase area/region), wherein each of the plurality of capacitors (34) has a respective bottom electrode material (46; paragraph 67) and the plurality of capacitors (34) have a common top electrode material (48; paragraph 67), wherein the respective bottom electrode material (46) and the common top electrode material (48) are separated by a dielectric material (50; paragraph 67); and
a bottom electrode contact material (60; paragraph 70) formed in the periphery region (staircase area/region), wherein the bottom electrode contact material (60) is electrically coupled (coupled through transistor 25) to each of the respective bottom electrode materials (46).
Claim 18:  Tang et al. discloses the memory device of claim 17, wherein the bottom electrode contact material (60) is formed on a channel material (58; paragraph 70).
Claim 19:  Tang et al. discloses the memory device of claim 17, wherein the plurality of capacitors (34) are horizontally oriented capacitors.
Claim 20:  Tang et al. discloses the memory device of claim 17, wherein the bottom electrode material (46) is a first metal (titanium nitride; paragraph 67), the common top electrode material (48) is a second metal (paragraph 67), the bottom electrode contact material (60) is a third metal (tungsten; paragraph 70), and the third metal (tungsten) is different than the first metal (titanium nitride).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. Pub. 2020/0411523) in view of Kajigaya et al. (U.S. Pub. 2009/0323399).
Claim 14:  Shin et al. discloses a memory device in Fig. 2, comprising: 
an array of vertically stacked memory cells (SP, GE, GI and DS stacked in D3; paragraphs 29, 35 and 37), the array of vertically stacked memory cells (19), comprising:
horizontally oriented access devices (SP, GE and GI), each having a first source/drain region (SD1; paragraph 30) and a second source/drain region (SD2; paragraph 30) separated by a channel region (CH; paragraph 30), and gates (portions of GE adjacent to CH; paragraph 35) opposing the channel region (CH) and separated therefrom by a gate dielectric (GI; paragraph 37);
access lines (portions of GE away from CH; paragraph 37) coupled to the gates (portions of GE adjacent to CH) and separated from the channel region (CH) by the gate dielectric (GI);
horizontally oriented storage nodes (DS; paragraph 32), in an array region (region shown in Fig. 2), electrically coupled to the second source/drain regions (SD2) of the horizontally oriented access devices (SP, GE and GI); and
digit lines (BL; paragraph 33) electrically coupled to the first source/drain regions (SD1) of the horizontally oriented access devices (SP, GE and GI).
Shin et al. appears not to explicitly disclose horizontally oriented capacitors, in a periphery region, wherein each of the horizontally oriented capacitors in the periphery region includes a bottom electrode material, a dielectric material, and a top electrode material; and
a bottom electrode contact material formed in the periphery region, wherein the bottom electrode contact material is electrically coupled to the bottom electrode materials of the horizontally oriented capacitors, in the periphery region.
Kajigaya et al., however, discloses, in Fig. 2B and paragraph 51, horizontally oriented capacitors (DMC), in a periphery region (region in Fig 2B), wherein each of the horizontally oriented capacitors (DMC) in the periphery region (region in Fig. 2B) includes a bottom electrode material (lower electrode), a dielectric material (capacitor dielectric film), and a top electrode material (second electrode); and
a bottom electrode contact material (VSS) formed in the periphery region (region in Fig. 2B), wherein the bottom electrode contact material (VSS) is electrically coupled to the bottom electrode materials (first electrode) of the horizontally oriented capacitors (DMC), in the periphery region (region in Fig. 2B) in order to reduce plate noise (abstract).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shin et al. with the disclosure of Kajigaya et al. to have made horizontally oriented capacitors, in a periphery region, wherein each of the horizontally oriented capacitors in the periphery region includes a bottom electrode material, a dielectric material, and a top electrode material; and a bottom electrode contact material formed in the periphery region, wherein the bottom electrode contact material is electrically coupled to the bottom electrode materials of the horizontally oriented capacitors, in the periphery region in order to reduce plate noise (abstract of Kajigaya et al.).
Claim 15:  Shin et al. in view of Kajigaya et al. discloses the memory device of claim 14, and Kajigaya et al. further discloses wherein the top electrode material (second electrode) is a common top electrode material (Fig. 2B).
Claim 16:  Shin et al. in view of Kajigaya et al. discloses the memory device of claim 14 and Shin et al. further discloses the access lines (portions of GE away from CH) are vertically oriented access lines (portions of GE away from CH) and the digit lines (BL) are horizontally oriented digit lines (BL) (Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822